 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10
11 DAVID JOHN PATTY and                   Case No.: 2:16-cv-01332-MCE-CKD
12 SHEILA RENEE KIRCHNER,
13                                        NOTICE OF ACCEPTANCE
                                          WITH OFFER OF JUDGMENT
14            Plaintiffs,
15
        v.
16                                        Honorable Morrison C. England, Jr.
17
   FCA US LLC, a Delaware Limited
18 Liability Company; and DOES 1
19 through 10, inclusive,
20
21            Defendants.
22
23
24
25
26
27
28


                   NOTICE OF ACCEPTANCE WITH OFFER OF JUDGMENT
                                                          2:16-cv-01332-MCE-CKD
 1   TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2         WHEREAS, Plaintiffs David John Patty and Sheila Renee Kirchner filed their
 3   Complaint on May 19, 2016, and Defendant FCA US LLC, through their counsel, allows
 4   entry of judgment to be taken against it;
 5         WHEREAS, Defendant FCA US LLC served their Amended Offer of Judgment
 6   Pursuant to Rule 68 of the Federal Rules of Civil Procedure (“Offer of Judgment”) on
 7   Plaintiffs’ counsel on May 4, 2018;
 8         WHEREAS, Plaintiffs David John Patty and Sheila Renee Kirchner have accepted
 9   Defendant FCA US LLC’s Offer of Judgment on May 16, 2018, a true and correct copy
10   of which is attached as Exhibit A to the Notice of Acceptance with Offer of Judgment at
11   ECF No. 30.
12         NOW THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that:
13         1.      Plaintiffs David John Patty and Sheila Renee Kirchner shall recover the sum
14                 of $99,000.00 as the total amount to be paid by Defendant FCA US LLC on
15                 account of any liability claimed in this action, plus a sum of equal to the
16                 aggregate amount of costs and expenses, including attorney’s fees based on
17                 actual time reasonably incurred in connection with the commencement and
18                 prosecution of this action pursuant to Civil Code Section 1794(d), to be
19                 determined by the Court if the parties cannot agree;
20         2.      Not later than thirty (30) days following the date this Order is electronically
21                 filed, Plaintiffs are directed to file any motion for attorneys’ fees and costs.
22         3.      In the meantime, the Clerk of the Court is directed to enter judgment in favor
23                 of Plaintiffs.
24         IT IS SO ORDERED.
25   Dated: June 5, 2019
26
27
28
                                             1
                        NOTICE OF ACCEPTANCE WITH OFFER OF JUDGMENT
                                                               2:16-cv-01332-MCE-CKD
